Title: From John Adams to George Washington Adams, 3 May 1815
From: Adams, John
To: Adams, George Washington,Adams, John



Dear George and John
Quincy. May 3rd. 1815

I adress myself to both of you as equally dear to me and because the difficulty with which I write, will not allow me to write seperately to each. Our anxiety for you and for your Father Mother, Brother, Uncle Aunt and little first and Second Cousin: have been greater than you can conceive. Some relief however We have received from Vessels you met at Sea, one of which brought a Letter from Mr Ticknor to his Father and another from Mr Everett to his mother, both agreeing that you were all well and you pursued your Studies as you ought. You have now been out Eighteen days and may be near the Port of your destination. You will find yourselves on your Arrival at Liverpool in a new World. Every thing will Surprise you.  Be upon your guard. Remember your Youth and inexperience, your total Ignorance of the great World, be always Modest, ingenious, teachable, never assuming or forward, treat all People with respect; preserve the Character of youthful Americans, let nothing unbecoming ever escape your lips or your Behaviour. You have Characters to Support, Reputations to acquire; I may Say, you have the Character of your Country, at least of its Childhood and youth to Support.
I could have wished that you Should have read before your departure Dr. Watts’s Improvement of the mind and even Mr. Lock’s conduct of the Understanding. You will there find better Advice than I can give you.
I wish you to have each a Pencil Book, always in your Pockett, by which you may minute on the Spot any remarkable thing you may See or hear. A pocket Ink horn, any cheap thing of the kind, and a Sheet or two of paper, ought always to be  about you. A Journal; a Diary is indispensible. "Studium Sine Calamo, Somnium.” Without a minute Diary, your Travels, will be no better than the flight of Birds; through the Air. They will leave no trace behind them. Whatever you write preserve. I have burned, Bushells of my Silly notes, in fitts of Impatience and humiliation, which I would now give anything to recover. "These fair Creature are thyself.” And would be more useful and influential in Self Examination than all the Sermons of the Clergy.
Enter into no disputes, upon public Affairs, National or European. Say You are too young, too inexperienced, too little read, and too ill informed, to hazard your Judgment on any of these great Things. Leave to your Father the Interest and honor of your Country. There they will be Safe. Be not provoked by any misrepresentations of your Country. This is a hard Lesson but you must learn it.
Write to me my dear Boys by every Ship. While my heart beats it will be anxious for your good Behavior and consequent happy and useful Lives

John Adams